 Case 3:19-cr-04253-JLS Document 53 Filed 03/22/21 PageID.117 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10                           (HON. JANIS L. SAMMARTINO)
11
12     UNITED STATES OF AMERICA,                    )     Case No. 19CR4253-JLS
                                                    )
13                  Plaintiff,                      )
                                                    )
14            vs.                                   )     ORDER CONTINUING
                                                    )     MOTION HEARING/TRIAL
15     ITZAUI LERMA,                                )     SETTING AND EXCLUDE
                                                    )     TIME
16               Defendant.                         )
       _______________________________              )
17
18         Pursuant to the joint motion [Doc No. 52 ], IT IS HEREBY ORDERED that
19   the Motion Hearing/Trial Setting shall be continued from March 26, 2021 to April
20   30, 2021 at 1:30 p.m. For the reasons set forth in the joint motion, the
21   Court finds that the ends of justice will be served by granting the requested
22   continuance, and these outweigh the interests of the public and the defendant in a
23   speedy trial. Accordingly, the delay occasioned by this continuance is excludable
24   pursuant to 18 U.S.C. § 3161(h)(7)(A).
25         IT IS SO ORDERED.
26
27           03/22/2021
     DATED:_____________                    _________________________________
                                            Honorable Janis L. Sammartino
28                                          United States District Judge

                        Order Continuing Motion Hearing and Exclude Time
